Memorandum by the Court. The State of New York and Taconic State Park Commission appeal from an order of the Court of Claims denying their motion to dismiss the above numbered elaims on the ground of res judicata. In our view the final judgment rendered on the merits in the Supreme Court and entered on August 2, 1965 in the office of the Clerk of the County of Westchester in favor of defendants in the action instituted by claimant against Poirier & Me Lane Corporation and Raymond International, Inc., is a bar under the rule of res judicata as to claims numbered 37145 and 38219 whieh allege trespass on the part of the State and also as to elaims numbered 37146 and 38220 insofar as they are grounded upon averments of negligence other than that arising from alleged faulty design and negligent supervision of the work to be performed under the pertinent highway construction contract. Order reversed, on the law and the facts, and motion granted as to elaims numbered 37145 and 38219 and as to so much of claims numbered 37146 and 38220 as allege negligence other than in design and supervision of the work and otherwise affirmed, without costs. Settle order.
Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.